DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/31/2020, with respect to the rejections under Obviousness-Type Double Patenting and 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejections of claims 1, 5-10, 21-22, 24, and 34 have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-30 and 32-33, directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel the withdrawn claims 26-30, 32, and 33.

Reasons for Allowance
Claims 1, 5-10, 21, 22, 24, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a holder for securing an intravenous needle, a Luer fitting, and an attached IV tube, comprising a base frame having a defined base frame aperture having a circumference entirely enclosed by the perimeter of the base frame, wherein the passage of the base frame aperture is divided into two distinct aperture portions of different dimensions; and a removably secured cover plate comprising a housing and a transparent, flexible covering, wherein the cover plate is coextensive with the perimeter of the base frame and itself comprises a cover plate aperture that is divided into two distinct cover plate aperture portions having different dimensions and materials; wherein the cover transparent flexible covering is more flexible than the housing of the cover plate, and the transparent flexible covering can engage against the skin, in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792